Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections – 35 U.S.C. 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea without significantly more.
In January 2019, the U.S. Patent and Trademark Office (USP TO) published revised guidance on the application of § 101. 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan. 7, 2019) ("2019 Revised Guidance").  Under the 2019 Revised Guidance and the October 2019 Update, we first look to whether the claim recites:
(1) any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes) ("Step 2A, Prong One"); and
(2) additional elements that integrate the judicial exception into a practical application (see MPEP § 2106. 05(a)-(c), (e)-(h) (9th ed. Rev. 08.2017, Jan. 2018)) ("Step 2A, Prong Two").
2019 Revised Guidance, 84 Fed. Reg. at 52-55.
Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look, under Step 2B, to whether the claim:
(3) adds a specific limitation beyond the judicial exception that is not "well-understood, routine, conventional" in the field (see MPEP § 2106.05(d)); or

2019 Revised Guidance, 84 Fed. Reg. at 52-56. 2019 Revised Guidance, Step 1 (Is the Claim directed to a process, machine, manufacture or composition of matter?)
Claims 1-16, 18-20 recite a series of steps, thus it is a process/method.
Claim 17 recites a system comprising a memory and a processor. However, according to paragraph [0009] on page 3, the specification discloses processor refers to “processing cores” which suggests processor may refer to computer program product. And memory may refer to non-tangible product.  Therefore, memory and processor may refer to software that fail to constitute a system as claimed.  They fail into one of the four recognized statutory classes. “Hardware processor” is suggested to clarify that the processor is a hardware element.
2019 Revised Guidance, Step 2A Prong One (Does the Claim recite an abstract idea, law of Nature, or Natural Phenomenon?).
Apart from the “memory”, “processor” independent claim 17 recite limitations which are drawn to the abstract idea of a mental process and/or a human activity, along with the methods of Claims 1 and 18. 
Claims 1 (method), 17 (system) and 18 (method) recite determining (or determine as a system) that a performance of a user database query…; in response to the determination that the performance of the user database query does not meet…; determining (or determine as a system) whether a performance of the one or more test queries…; in response to the determination that the performance of the one or more test queries does meet…
Claim 3 recites determining that the performance of the user database query does not meet…
Claim 7 recites identifying a largest table…; determining a size of the largest table…; comparing the size…

Claim 8 recites determining a storage size…; determining an index size…; determining a sum of the storage size…; comparing a size of the database buffer cache…
Claims 9 and 19 recite increasing a size of the database buffer…
Claims 10 and 20 recite increase in the size of the database buffer…based on a percentage of a storage…
Claim 13 recites in response to increasing a size of the database buffer cache…
Claim 16 recites identifying one or more database tables associated with the first customer…;
identifying one or more database tables associated with the second customer…;
Given their broadest reasonable interpretation, these limitations encompass steps that can be performed in the human mind, or by a human using a pen and paper to analyze information. The steps can all be done without any specialized machine. 
For example, regarding Claims 1, 17 and 18, a human or person can determine the performance of a user query whether it meets the threshold or not which be done orally without a use of a computer, but on a mental step/ or on paper.  Regarding Claim 3, a human or person can determine whether the performance of the user database query does not meet the threshold on paper or mental mind.  Regarding Claim 7, a human or person can identify the largest table in terms of size, determine or calculate the size of the table and compare the size on paper or mental mind. Regarding Claim 8, a human or person can determine the storage size, determine and index size, determine or calculate the sum and compare the size on paper or mental mind.  Regarding Claims 9 and 19, a human or person can increase the size of the table by drawing a largest table or expand the memory.   Regarding Claims 10 and 20, a human or person can increase the size of the database buffer based on a percentage on paper or mental mind.   Regarding Claim 13, a human or person can increase the size of the database buffer cache by drawing a largest size on paper or created on mental mind.  Regarding Claim 16, a human or 
2019 Revised Guidance, Step 2A Prong Two (Does the claim recite additional elements that integrate the judicial exception into a practical application?) 
In determining whether the claims are "directed to" the identified abstract idea, we next consider whether the claims recite additional elements that integrate the judicial exception into a practical application. The examiner discerns no additional element (or combination of elements) recited in the claims that integrates the judicial exception into a practical application. See 2019 Revised Guidance, 84 Fed. Reg. at 54-55.
Here, claims 17 only recites a system comprising a memory and processor for performing steps of Claims 1 and 18.  Memory and processor are generic computer components which perform generic computer functions. Notably, these two elements are the only recited elements beyond the abstract idea, but these additional elements, considered individually and in combination, do not integrate the abstract idea into a practical application when reading claim 17 as a whole.  
The claimed invention does not recite additional elements that (1) improve a computer itself; (2) improve another technology or technical field; (3) implement the abstract idea in conjunction with a particular machine or manufacture that is integral to the claim; (4) transform or reduce a particular article to a different state or thing; or (5) apply or use the abstract idea in some other meaningful way beyond generally linking the abstract idea's use to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See Guidance, 84 Fed. Reg. at 55 (citing MPEP §§ 2106.05(a)-(c), (e)).
The dependent claims do not recite limitations which would integrate the judicial exception into a practical application from the independent claim. 

2019 Revised Guidance, Step 2B (Does the claim recite additional elements that amount to significantly more than the judicial exception?)
Turning to step 2 of the Alice/Mayo framework, we look to whether the claims (a) add a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, or (b) simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. 2019 Revised Guidance, 84 Fed. Reg. at 56. Considered individually or taken together as an ordered combination, the claim elements fail "to ‘transform’ the claimed abstract idea into a patent-eligible application." Alice, 573 U.S. at221 (quoting Mayo, 132 S.Ct. at 1294, 1298). Beyond the abstract idea, the claims merely recite "well-understood, routine conventional activit[ies]," either by requiring conventional computer activities or routine data-gathering steps. Alice, 573 U.S. at 225 (quoting Mayo, 132 S.Ct. at 1294) (alterations in original). 
In this case, the insignificant limitations are identified as follows at Step 2B.
o             Claims 1, 17, 18, for example, had an insignificant pre-solution activity of “determining the performance of the database user query”.
o             Claims 2, 3 contains only insignificant field-of-use limitations (talking about the average response time).
These computer functions are well-understood, routine, and/or conventional activities. See Intellectual Ventures 1 LLC v. Erie Indemnity Co., 850 F.3d 1315, 1329 (Fed. Cir. 2017); Alice, 573 U.S. at 224-26.  The claimed “memory” and “processor” amount to no more than mere instructions to apply the abstract idea using generic computer components, which is insufficient to provide an inventive concept. Furthermore, the examiner is unable discern anything in the claims, even when the recitations are considered in combination, that represents something more than the performance of routine, conventional functions of a generic computer. That is, claims 1-20 at issue do not require any non-conventional computer components, or even a "'non- conventional and non-generic arrangement of known, conventional pieces."
Claim Rejections – 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 17, 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cotner et al. (2007/0174838).
Regarding Claim 1, Cotner et al. (2007/0174838) discloses a method, comprising: 
determining that a performance of a user database query to a database does not meet a first performance threshold (“did not meet one or more performance goals”, paragraph [0020]);
in response to the determination that the performance of the user database query to the database does not meet the first performance threshold (“did not meet one or more performance goals”, paragraph [0020]; “did not meet a performance goal”, paragraph [0035]), performing one or more test queries of the database (“invoke the tuning system”, paragraph [0020]);
determining whether a performance of the one or more test queries meets a second performance threshold (“meet a performance goal”, paragraph [0032]); and

Claims 17 and 18 are rejected similarly as discussed above.
Regarding Claim 2, Cotner discloses the method of claim 1, wherein the first performance threshold is based on an average response time of the database (“the performance goal for example, may be expressed as response time goal…the work is to be completed within 30 seconds”, paragraph [0004]).
Regarding Claim 3, Cotner discloses the method of claim 2, wherein determining that the performance of the user database query to the database does not meet the first performance threshold (“determine that a performance goal was missed”, paragraph [0020]) includes determining that a response time of the user database query is at least twice the average response time of the database (“if a performance goal is two seconds, and the actual time for processing the work is four seconds”, paragraph [0020]).
Regarding Claim 4, Cotner discloses the method of claim 1, wherein the performance of the user database query to the database was determined in response to an identification that the user database query has been performed at least a threshold number of times (paragraph [0035]).
Regarding Claim 5, Cotner discloses the method of claim 1, wherein the first performance threshold is equal to the second performance threshold (performance goal could be set as same either met or not met, e.g. 30 seconds”, paragraph [0004]).
Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cotner et al. (2007/0174838).
Regarding Claim 6, as discussed above, Cotner essentially discloses the claimed invention but does not explicitly disclose the method of claim 1, wherein the first performance threshold is greater than the second performance threshold, and wherein the second performance threshold is an average response time of the database.
However, it would have been obvious to one of ordinary skill in the art at the time invention was filed to have set the first threshold being greater than the second threshold in order to achieve a predetermined goal preferred and selected by the operator.  
Claims 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cotner et al. (2007/0174838) in view of Karl et al. (2021/0089552).
Regarding Claim 9, as discussed above, Cotner essentially discloses the claimed invention but does not explicitly disclose the method of claim 1, further comprising: increasing a size of the database buffer cache of the database.
However, Karl et al. (2021/0089552) discloses increasing a size of the database buffer cache of the database. (“increasing the size of the buffer cache”, [0081]) .
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have increased the size of buffer cache in order to facilitate changes to a database that achieve particular performance and cost objectives as taught by Karl.
Claim 19 is rejected similarly as discussed above.
s 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cotner et al. (2007/0174838) in view of Karl et al. (2021/0089552) further in view of Jean (2019/0129856).
Regarding Claim 10, as discussed above, Cotner essentially discloses the claimed invention but does not explicitly disclose the method of claim 9, wherein the increase in the size of the database buffer cache is based on a percentage of a storage size associated with the database.
However, Karl discloses that the increase in the size of the database buffer cache is based on a storage size associated with the database. (“increasing the size of the buffer cache”, “less data may be available for local tables or replica table in the data store”, [0081]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have increased the size of buffer cache in order to facilitate changes to a database that achieve particular performance and cost objectives as taught by Karl.
As discussed above, Cotner in view of Karl essentially discloses the claimed invention but does not explicitly disclose the percentage of a storage size.
However, Jean (2019/0129856) discloses threshold percentage for comparing the memory size (paragraphs [0065], [0073]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have utilized percentage as threshold in order to easier control the parameter as taught by Jean.
Claim 20 is rejected similarly as discussed above.
Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cotner et al. (2007/0174838) in view of Karl et al. (2021/0089552) further in view of Sauermann (2006/0020767) further in view of Jean (2019/0129856).
Regarding Claim 11, as discussed above, Cotner essentially discloses the claimed invention but does not explicitly disclose the method of claim 9, wherein the increase in the size of the database 
However, Karl discloses that the increase in the size of the database buffer cache is based on a storage size associated with the database. (“increasing the size of the buffer cache”, “less data may be available for local tables or replica table in the data store”, [0081]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have increased the size of buffer cache in order to facilitate changes to a database that achieve particular performance and cost objectives as taught by Karl.
As discussed above, Cotner in view of Karl essentially discloses the claimed invention but does not explicitly disclose that the increase in the size of the database buffer cache is based a sum of a storage size and an index size associated with the database.
However, Sauermann discloses the increase in the size of the database buffer cache is a sum of a storage size and an index size associated with the database (“sum of the sizes of the objects”, paragraph [0135]; “total of the sizes of the objects”, paragraph [0142]; “sum of the normalized object load and normalized object size”, paragraph [0196]; “size and load, are combined into a common sorting index”, paragraph [0210]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have determined the sum of the sizes of the objects in order to ensure that the storage has enough memory space to process as taught by Sauermann.
As discussed above, Cotner in view of Karl and Sauermann essentially discloses the claimed invention but does not explicitly disclose that the increase in the size of the database buffer cache is based on a percentage.
However, Jean (2019/0129856) discloses threshold percentage for comparing the memory size (paragraphs [0065], [0073]).

Regarding Claim 12, as discussed above, Cotner essentially discloses the claimed invention but does not explicitly disclose method of claim 9, wherein the increase in the size of the database buffer cache is based on a sum of a first percentage of a storage size associated with the database and a second percentage of an index size associated with the database, wherein the first percentage is different from the second percentage.
However, Karl discloses that the increase in the size of the database buffer cache is based on a storage size associated with the database. (“increasing the size of the buffer cache”, “less data may be available for local tables or replica table in the data store”, [0081]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have increased the size of buffer cache in order to facilitate changes to a database that achieve particular performance and cost objectives as taught by Karl.
As discussed above, Cotner in view of Karl essentially discloses the claimed invention but does not explicitly disclose that the increase in the size of the database buffer cache is based a sum of a storage size and an index size associated with the database.
However, Sauermann discloses the increase in the size of the database buffer cache is a sum of a storage size and an index size associated with the database (“sum of the sizes of the objects”, paragraph [0135]; “total of the sizes of the objects”, paragraph [0142]; “sum of the normalized object load and normalized object size”, paragraph [0196]; “size and load, are combined into a common sorting index”, paragraph [0210]) (noted that the sizes of objects may be different).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have determined the sum of the sizes of the objects in order to ensure that the storage has enough memory space to process as taught by Sauermann.

However, Jean (2019/0129856) discloses threshold percentage for comparing the memory size (paragraphs [0065], [0073]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have utilized percentage as threshold in order to easier control the parameter as taught by Jean.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cotner et al. (2007/0174838) in view of Croxford et al. (2008/0256303).
Regarding Claim 13, as discussed above, Cotner essentially discloses the claimed invention but does not explicitly disclose the method of claim 1, further comprising: in response to increasing a size of the database buffer cache, evicting one or more tables of the database.
However, Croxford et al. (2008/0256303) discloses the method of claim 1, further comprising: in response to increasing a size of the database buffer cache (“increasing the cache line size”, “will result in improved performance”, paragraph [0054]), evicting one or more tables of the database (“associated page table entry has been evicted”, paragraph [0054]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have evicted the table while the cache size is increased in Cotner for future accesses in order to improve performance as taught by Croxford. 
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cotner et al. (2007/0174838) in view of Croxford et al. (2008/0256303) further in view of Karl et al. (2021/0089552)
Regarding Claim 14, as discussed above, Cotner essentially discloses the claimed invention but does not explicitly disclose the method of claim 13, wherein the increase in the size of the database buffer cache is based on a storage size of remaining tables associated with the database.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have increased the size of buffer cache based on the storage size of the remaining tables (less available data means larger storage size) in order to facilitate changes to a database that achieve particular performance and cost objectives as taught by Karl.
Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cotner et al. (2007/0174838) in view of Croxford et al. (2008/0256303) further in view of Kumar et al. (2016/0092142).
Regarding Claim 15, as discussed above, Cotner essentially discloses the claimed invention but does not explicitly disclose the method of claim 13, wherein evicting the one or more tables of the database includes migrating the evicted one or more tables of the database to a different database server.
However, Kumar et al. (2016/0092142) discloses that evicting the one or more tables of the database includes migrating the evicted one or more tables of the database to a different database server (“migrate data stored on memory pages of the LPAR to another server, evicting by one or more processor”, abstract, Claim 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have migrated data to another server in Cotner in order to secure the data in another location as taught by Kumar.
Regarding Claim 16, Cotner discloses the method of claim 15, further comprising: 

As discussed above, Cotner essentially discloses the claimed invention but does not explicitly disclose identifying one or more database tables associated with a first customer and identifying one or more database tables associated with a second customer; and, wherein the second customer is different from the first customer, wherein the migrated one or more tables are associated with the second customer.
However, Kumar discloses identifying one or more database tables associated with a first customer (table in one server, fig. 1.  The user who accesses this server is the first customer); and 
identifying one or more database tables associated with a second customer (table in another server, fig. 1.  The user who accesses this server is the second customer); and, wherein the second customer is different from the first customer, wherein the migrated one or more tables are associated with the second customer (migrate data to another server, abstract and claim).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have migrated data between servers in Cotner in order to secure the data in another location as taught by Kumar.
Allowable subject matter
Claims 7 and 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.



Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Wilson Lee whose telephone number is (571) 272-1824.   Proposed amendment and interview agenda can be submitted to Examiner’s direct fax at (571) 273-1824.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor, Neveen Jalil-Abel can be reached at (571) 270-0474.  Papers related to the application may be submitted by facsimile transmission.  Any transmission not to be considered an official response must be clearly marked "DRAFT".    The official fax number is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/WILSON LEE/               Primary Examiner, Art Unit 2152